DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
Claim Status
Claims 1, 3-11 and 13-22 are pending and claims 2 and 12 are canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-7, 9-11, 13-17 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. US20200145079A1, hereinafter Marinier with priority U.S. Provisional Patent Applications Ser. No. 62/334,754, filed June 02, 2016, hereinafter Marinier’754 in view of Park et al. US 20160190707 A1, hereinafter Park.
Regarding claim 1, Marinier teaches a method for multicarrier beamformed wireless communication with a base station, the base station configured to partition a plurality of carriers into a plurality of groups including a first group of carriers to be carried by a first transmit beam having a first beam direction and a different second group of carriers to be carried by a different second transmit beam having a different second beam direction (Marinier: Summary), the method comprising:
by a user equipment (UE) (Marinier: para. [0031-0032] UE):
receiving an indication (Marinier: para. [0062-0072] UE 402 may determine at least one beam process for decoding a downlink control channel, such as a physical downlink control channel; Marinier’754: para. [0087-0093]) 
the first group of carriers partitioned (Marinier: [0232] The network may schedule beams of different beam classes for each antenna port depending on the uplink and service type of the uplink transmission. For example, the network may schedule a beam class for uplink control information transmission at one antenna port and another beam class for data transmission at another antenna port. Scheduling may be done using one or multiple fields in a DCI to indicate a beam and a beam class. para. [0233 & 0226] Transmit beams may be multiplexed in time and frequency domains. For example, a UE may use a beam class in an uplink control field and a different beam class in an uplink data field. UE may transmit simultaneous beams of different beam classes, where each beam may apply a different group of subcarriers or resource blocks; Marinier’754: para. [0175-0176]) by the base station to be carried by the first transmit beam having the first beam direction (Marinier: [0209 & 0200] and Fig. 4 A UE in practice may be configured with multiple beam processes. While the network may control the direction of transmission for the associated downlink reference signals, each beam process should lead to independent propagation paths, in order to exploit the spatial diversity or spatial multiplexing capabilities of the channel. A UE will avoid transmitting data over the same propagation paths (and thus beams) for different beam processes; Marinier’754: para. [0175]);
receiving an indication (Marinier: para. [0062-0072] UE 402 may determine at least one beam process for decoding a downlink control channel, such as a physical downlink control channel; Marinier’754: para. [0087-0093]) 
the different second group of carriers partitioned (Marinier: [0232] The network may schedule beams of different beam classes for each antenna port depending on the uplink and service type of the uplink transmission. For example, the network may schedule a beam class for uplink control information transmission at one antenna port and another beam class for data transmission at another antenna port. Scheduling may be done using one or multiple fields in a DCI to indicate a beam and a beam class. para. [0233 & 0226] Transmit beams may be multiplexed in time and frequency domains. For example, a UE may use a beam class in an uplink control field and a different beam class in an uplink data field. UE may transmit simultaneous beams of different beam classes, where each beam may apply a different group of subcarriers or resource blocks; Marinier’754: para. [0175-0176]) by the base station to be carried by the different second transmit beam having the different second beam direction (Marinier: [0209 & 0200] and Fig. 4 A UE in practice may be configured with multiple beam processes. While the network may control the direction of transmission for the associated downlink reference signals, each beam process should lead to independent propagation paths, in order to exploit the spatial diversity or spatial multiplexing capabilities of the channel. A UE will avoid transmitting data over the same propagation paths (and thus beams) for different beam processes; Marinier’754: para. [0175]); and
receiving, via the first transmit beam having the first beam direction (Marinier: [0209 & 0200] and Fig. 4 A UE in practice may be configured with multiple beam processes. While the network may control the direction of transmission for the associated downlink reference signals, each beam process should lead to independent propagation paths, in order to exploit the spatial diversity or spatial multiplexing capabilities of the channel. A UE will avoid transmitting data over the same propagation paths (and thus beams) for different beam processes; Marinier’754: para. [0175]) and via the first group of carriers (Marinier: [0232] The network may schedule beams of different beam classes for each antenna port depending on the uplink and service type of the uplink transmission. For example, the network may schedule a beam class for uplink control information transmission at one antenna port and another beam class for data transmission at another antenna port. Scheduling may be done using one or multiple fields in a DCI to indicate a beam and a beam class. para. [0233 & 0226] Transmit beams may be multiplexed in time and frequency domains. For example, a UE may use a beam class in an uplink control field and a different beam class in an uplink data field. UE may transmit simultaneous beams of different beam classes, where each beam may apply a different group of subcarriers or resource blocks; Marinier’754: para. [0175-0176]), 
one or more transmissions comprising a scheduling grant to schedule the UE for communications on the different second transmit beam associated with the different second group of carriers (Marinier: Para. [0087 & 0194] an applicable beam process may be determined from an explicit indication received from physical or higher layer signaling. For example, a UE 402 may receive downlink control information (DCI) indicating an uplink (or sidelink) transmission (a grant) over an uplink (or sidelink) physical channel, and such a grant may contain an indication of an applicable beam process for transmission over each antenna port. Such a beam process may be different from the beam process used for receiving the DCI. UE 402 may receive downlink control information indicating a downlink assignment for reception from a downlink physical channel, and such assignment may contain an indication of an applicable beam process for reception over each antenna port. Para. [0232] network may schedule beams of different beam classes for each antenna port depending on the uplink and service type of the uplink transmission. For example, the network may schedule a beam class for uplink control information transmission at one antenna port and another beam class for data transmission at another antenna port. Scheduling may be done using one or multiple fields in a DCI to indicate a beam and a beam class; Marinier’754: para. [0175-0176 & 0092]).
It is noted that Marinier does not explicitly disclose: receiving an indication of the first group of carriers partitioned by the base station; receiving an indication of the different second group of carriers partitioned by the base station.
However, Park from the same or similar fields of endeavor teaches the use of: receiving an indication of the first group of carriers partitioned by the base station to be carried by the first transmit beam having the first beam direction; receiving an indication of the different second group of carriers partitioned by the base station (Park: para. [0179 & 0173 & 0178 & 0032-0036] different BSI-RSs (beam reference signals or BRS (beam component carrier) are allocated to the respective beam component carriers for each beam component carrier and the terminal UE transfers a BSI feedback through the BSI-RS measurement through the PCC PUCCH). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Park in the method of Marinier. One of ordinary skill in the art would be motivated to do so for performing beam tracking for determining a best cell and a best port based on the cell reference signal (CRS) for each port/beam specific information reference signal (BSIRS) (e.g., the beam reference signal) by the Idle Mobility, the beam tracking time may be reduced by MIB and SIB information (Park: para. [0138]).

Regarding claim 3, Marinier and Park teach the method of claim 1, wherein receiving the scheduling grant comprises: receiving a downlink control information message including the scheduling grant (Marinier: para. [0218] For downlink control/data/reference signal transmissions, the beam measurement may be performed on the downlink beam associated with downlink control information; Marinier’754: para. [0161]). 

Regarding claim 4, Marinier and Park teach the method of claim 1, wherein receiving the one or more transmissions comprises: receiving, on a carrier of the plurality of carriers, a single scheduling grant to the UE to simultaneously schedule the UE on one or more carriers within one of the plurality of groups (Marinier: para. [0232] network may schedule beams of different beam classes for each antenna port depending on the uplink and service type of the uplink transmission. For example, the network may schedule a beam class for uplink control information transmission at one antenna port and another beam class for data transmission at another antenna port. Scheduling may be done using one or multiple fields in a DCI to indicate a beam and a beam class; Marinier’754: para. [0175]). 

Regarding claim 5, Marinier and Park teach the method of claim 1, wherein receiving the one or more transmissions comprises:
receiving a request for one or more carrier measurement reports, wherein the request indicates whether the UE is to provide the one or more carrier measurement reports on a per carrier basis, the one or more carrier measurement reports on a per group basis (Marinier: para. [0088] the applicable beam process for an uplink control (or data) channel containing a CSI report may correspond to the beam process used to decode the DCI indicating transmission of the reference signal(s), e.g., CSI-RS, from which the report is derived. Para. [0150] a UE 402 may report channel state information on a per beam process basis, which includes resource allocation may be a group of subcarriers of para. [0226]; Marinier’754: para. [0104, 0146]), or combinations thereof. 

Regarding claim 6, Marinier and Park teach the method of claim 5, wherein the request for the one or more carrier measurement reports further indicates that the one or more carrier measurement reports for carriers of at least one group are to be transmitted on a single respective carrier (Marinier: para. [0150] UE 402 may report channel state information on a per beam process basis. A UE 402 may perform measurements on at least one channel state information reference signal (CSI-RS) and at least one interference measurement (IM) resource. Resources for such signals may be provisioned independently for each beam process; Marinier’754: para. [0104, 0146]). 

Regarding claim 7, Marinier and Park teach the method of claim 1, further comprising: transmitting to the base station, one or more carrier measurement reports representing carrier measurements of a same transmit beam corresponding to each group of the plurality of groups (Marinier: para. [0150] UE 402 may report channel state information on a per beam process basis. A UE 402 may perform measurements on at least one channel state information reference signal (CSI-RS) and at least one interference measurement (IM) resource. Resources for such signals may be provisioned independently for each beam process; Marinier’754: para. [0104, 0146]). 

Regarding claim 9, Marinier and Park teach the method of claim 7 wherein the one or more carrier measurement reports include the one or more carrier measurement reports on a per group basis for all carriers within each group (Marinier: para. [0088] the applicable beam process for an uplink control (or data) channel containing a CSI report may correspond to the beam process used to decode the DCI indicating transmission of the reference signal(s), e.g., CSI-RS, from which the report is derived. Para. [0150] a UE 402 may report channel state information on a per beam process basis, which includes resource allocation may be a group of subcarriers of para. [0226]; Marinier’754: para. [0104, 0146]), or combinations thereof. 

Regarding claim 10, Marinier and Park teach the method of claim 7, further comprising: transmitting the one or more carrier measurement reports for carriers of at least one group on a single respective carrier (Marinier: para. [0150] UE 402 may report channel state information on a per beam process basis. A UE 402 may perform measurements on at least one channel state information reference signal (CSI-RS) and at least one interference measurement (IM) resource. Resources for such signals may be provisioned independently for each beam process; Marinier’754: para. [0104, 0146]). 

Regarding claims 11-17 and 19-20, Marinier and Park teach an apparatus for multicarrier beamformed wireless communication by a user equipment (UE) with a base station, the base station configured to partition a plurality of carriers into a plurality of groups including a first group of carriers to be carried by a first transmit beam having a first beam direction and a different second group of carriers to be carried by a different second transmit beam having a different second beam direction, comprising:
a processor; memory; and instructions stored in the memory and executable by the processor to cause the apparatus (Farajidana: Fig. 12 and para. [0077 & 0017 & 0091] access terminal  includes processor 1206 can be a processor dedicated to analyzing information received by receiver 1202), and Marinier and Park disclose all the limitations as discussed in the rejection of claims 1-7 and 9-10, and therefore apparatus claims 11-17 and 19-20 are rejected using the same rationales.

Regarding claim 21, Marinier and Park teach an apparatus for multicarrier beamformed wireless communication by a user equipment (UE) with a base station, the base station configured to partition a plurality of carriers into a plurality of groups including a first group of carriers to be carried by a first transmit beam having a first beam direction and a different second group of carriers to be carried by a different second transmit beam having a different second beam direction (Farajidana: Fig. 12 and para. [0077 & 0017 & 0091] access terminal  includes processor 1206 can be a processor dedicated to analyzing information received by receiver 1202), and Marinier and Park disclose all the limitations as discussed in the rejection of claim  1, and therefore apparatus claim 21 is rejected using the same rationales.

Regarding claim 22, Marinier and Park teach a non-transitory computer-readable medium storing code for multicarrier beamformed wireless communication by a user equipment (UE) with a base station, the base station configured to partition a plurality of carriers into a plurality of groups including a first group of carriers to be carried by a first transmit beam having a first beam direction and a different second group of carriers to be carried by a different second transmit beam having a different second beam direction (Farajidana: Fig. 12 and para. [0077 & 0017 & 0091] access terminal includes processor 1206 can be a processor dedicated to analyzing information received by receiver 1202), and Marinier and Park disclose all the limitations as discussed in the rejection of claim  1, and therefore nt-CRM claim 22 is rejected using the same rationales.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier and Park as applied to claims 1 and 11 above, and further in view of Farajidana et al. US20100113078A1, hereinafter Farajidana.
Regarding claim 8, Marinier and Park teach the method of claim 7, and Marinier and Park do not explicitly teach wherein the one or more carrier measurement reports include the one or more carrier measurement reports on a per carrier basis for carriers within each group 
However, Farajidana from the same or similar fields of endeavor teaches the use of: wherein the one or more carrier measurement reports include the one or more carrier measurement reports on a per carrier basis for carriers within each group (Farajidana: para. [0065] multichannel feedback reporting can typically be dependent on grouping configuration, rules module 404 can apply rules in disparate manners in order to effectuate multichannel feedback. For example, in a system that includes four channels for multichannel feedback, the rules applied for the reporting of multichannel feedback for sets that include two carriers each can be different than the rules applied for the reporting of multichannel feedback for a set that includes all four carriers (e.g., application of rules for the purposes of reporting multichannel feedback can be dependent on the number of carriers included in the set. therefore, in a scenario where the group includes one carrier, the feedback becomes per group/carrier basis). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Farajidana in the method of Marinier and Park. One of ordinary skill in the art would be motivated to do so for rules module 404 that rules module 404 can apply rules that can effectuate new or novel reporting mechanisms where reported feedback information from multiple carrier sets can be multiplexed. For example, where multiple reports from multiple carrier sets are scheduled simultaneously, rules module 404 can select the ordering of the carrier sets that should be dispatched based on a rule mutually agreed upon by the access terminal and the serving base station (e.g., a fixed ordering among carrier sets) group (Farajidana: para. [0066 & 0065]).

Regarding claim 18, Marinier, Park and Farajidana disclose all the limitations as discussed in the rejection of claim 8, and therefore apparatus claim 18 is rejected using the same rationales.

Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. With regard to applicant’s remark for claims 1, 11, 21 and 21 (pages 8-11), applicant submits
Marinier is generally directed to techniques to “enable a UE to maintain at least one beam process for operation with multiple beams and/or points.” Marinier, Abstract. Marinier discusses that a “UE may determine a beam class, a beam group, and a beam to use for uplink transmission based on measurement of one or multiple downlink beams... .” /d. § [0215]. At the portions cited by the Office Action, Marinier describes that “[f]or downlink control/data/reference signal transmissions, the beam measurement may be performed on the downlink beam associated with downlink control information . . .” /d. § [0218]. That is, Marinier describes that a UE may perform a beam measurement on a beam based on receiving downlink control information. Additionally, Marinier describes that beam measurements may be performed on “one or more multiple beams of a second beam class, which may have one or multiple different characteristics compared to the first beams class (such as decreased beam width or adjusted center direction ...” Id. ¥ [0220]. Marinier also states, “a UE 402 may receive [DCI] indicating an uplink (or sidelink) transmission (a grant) over an uplink (or sidelink) physical channel, and such a grant may contain an indication of an applicable beam process for transmission over each antenna port” and that “[s]uch a beam process may be different from the beam process used for receiving the DCL.” Jd. § [0087].
However, Marinier does not teach or suggest “receiving, via the first transmit beam having the first beam direction and via the first group of carriers, one or more transmissions comprising a scheduling grant to schedule the UE for communications on the different second transmit beam associated with the different second group of carriers,” as recited in amended independent claim 1. Rather, Marinier describes that a UE may receive a DCI to allocate resources for beam measurement procedures on a downlink beam and that the UE may perform beam measurements on multiple beams of a different class, but absent from Marinier is any discussion of “receiving .. . a scheduling grant to schedule the UE for communications on the different second transmit beam associated with the different second group of carriers,” as recited in amended independent claim 1. Marinier does not discuss a relationship between the beam classes and groups of carriers. Marinier discusses a different beam class with a different beam width or a different center direction, but not a “different second transmit beam associated with the different second group of carriers,” much less “receiving, via a first group of carriers, one or more transmissions comprising a scheduling grant to schedule the UE for communication on the different second transmit beam associated with the different second group of carriers,” as recited in amended independent claim 1. Therefore, Marinier does not teach or suggest the features of amended independent claim 1.

However, Marinier in Para. [0087 & 0194] (or Marinier’754: para. [0175-0176 & 0092]) teaches an applicable beam process may be determined from an explicit indication received from physical or higher layer signaling. For example, a UE 402 may receive downlink control information (DCI) indicating an uplink (or sidelink) transmission (a grant) over an uplink (or sidelink) physical channel, and such a grant may contain an indication of an applicable beam process for transmission over each antenna port. Such a beam process (second beam) may be different from the beam process (first beam) used for receiving the DCI. UE 402 may receive downlink control information indicating a downlink assignment for reception from a downlink physical channel, and such assignment may contain an indication of an applicable beam process for reception over each antenna port. Para. [0232] network may schedule beams of different beam classes for each antenna port depending on the uplink and service type of the uplink transmission. For example, the network may schedule a beam class for uplink control information transmission at one antenna port and another beam class for data transmission at another antenna port. Scheduling may be done using one or multiple fields in a DCI to indicate a beam and a beam class.
In other words, the UE receives DCI of the downlink assignment for applicable beam process for reception over each antenna port, and such DCI assignment for one antenna port (corresponds to claimed first transmit beam) and another antenna port (correspond to claimed different second transmit beam). Therefore, Marinier teaches the claimed limitation, and thus rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892.
Kwon et al. US 20120076039 A1 [0013] teaches  user equipment measures a carrier to which beamforming is to be applied, the user equipment may deliver information associated with a format, in which the carrier is transmitted to the user equipment, to the base station and the information may include information associated with resources such as time resources (for example, a transmission unit such as a subframe/frame), frequency resources (for example, a subcarrier, a subcarrier group, or a carrier or carrier group).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468